[DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-11167
                   Non-Argument Calendar
                   ____________________

JERLARD DEREK REMBERT,
                                              Plaintiff-Appellant,
versus
OFFICE OF THE ATTORNEY GENERAL
OF THE STATE OF FLORIDA,
ATTORNEY GENERAL, STATE OF FLORIDA,


                                           Defendants-Appellees.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
2                       Opinion of the Court                   22-11167

             D.C. Docket No. 8:21-cv-03008-CEH-SPF
                   ____________________

Before WILSON, LAGOA, and ANDERSON, Circuit Judges.
PER CURIAM:
        Jerlard Rembert, a former state prisoner proceeding pro se,
appeals the district court’s order dismissing sua sponte of his 42
U.S.C. § 1983 complaint against Ashley Moody and the Florida Of-
fice of the Attorney General. The district court concluded that
Rembert’s claims were barred under Heck v. Humphrey, 512 U.S.
477 (1994), because Rembert was attempting to challenge the va-
lidity of his conviction and incarceration but had not demonstrated
that his conviction had been overturned. Moreover, the district
court found that the statute of limitations also bars Rembert’s ac-
tion. After careful review, we affirm.
                       I.     BACKGROUND
        Rembert was convicted of first-degree murder in 1995. Be-
tween February 16, 1995, and January 31, 2013, Rembert was incar-
cerated in state prison. On December 29, 2021, Rembert filed a pro
se complaint under 42 U.S.C. § 1983 in federal court. In the com-
plaint, he asserted claims against the state attorney general for vio-
lating his constitutional rights. Specifically, he alleges that the Sixth
Judicial Circuit Court in and for Pinellas County, Florida convicted
him while he was incompetent in violation of the 8th and 14th
Amendments of the U.S. Constitution. The district court dismissed
the complaint for failure to state a claim, reasoning that Heck, 512
22-11167                Opinion of the Court                         3

U.S. at 447, barred Rembert’s claim because it would necessarily
invalidate his conviction and that the statute of limitations bars the
action. This appeal followed.
                 II.    STANDARD OF REVIEW

        We review de novo a district court’s sua sponte dismissal for
failure to state a claim, Henley v. Payne, 945 F.3d 1320, 1326–27
(11th Cir. 2019), “viewing the allegations in the complaint as true.”
Hughes v. Lott, 350 F.3d 1157, 1159–60 (11th Cir. 2003). We also
review de novo “a district court’s interpretation and application of
a statute of limitations.” Foudy v. Indian River Cty. Sheriff’s Office,
845 F.3d 1117, 1122 (11th Cir. 2017). “To obtain reversal of a dis-
trict court judgment that is based on multiple, independent
grounds, an appellant must convince us that every stated ground
for the judgment against him is incorrect.” Sapuppo v. Allstate Flo-
ridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). If an appellant
fails to properly challenge on appeal one of the grounds on which
the district court based its judgment, he is deemed to have aban-
doned any challenge to that ground, and it follows that the judg-
ment is due to be affirmed. Id.

                         III.    ANALYSIS
        We construe pro se pleadings liberally and hold them “to a
less strict standard than pleadings filed by lawyers.” Alba v. Mont-
ford, 517 F.3d 1249, 1252 (11th Cir. 2008). But “we cannot act as de
facto counsel or rewrite an otherwise deficient pleading to sustain
4                       Opinion of the Court                  22-11167

an action.” Bilal v. Geo Care, LLC, 981 F.3d 903, 911 (11th Cir.
2020).
        Here, Rembert argues that the district court erred in dismiss-
ing his claims based on the Heck doctrine. But the district court
dismissed Rembert’s complaint on two independent grounds—the
Heck doctrine and the statute of limitations. Because Rembert
failed to address or challenge the district court’s finding on the stat-
ute of limitations on appeal, he has abandoned any challenge in this
regard, and the judgment is due to be affirmed. Sapuppo, 739 F.3d
at 680. Moreover, as we may affirm on any ground supported by
the record, we need not reach Rembert’s remaining argument con-
cerning Heck.
                       IV.    CONCLUSION
       For the reasons stated, we affirm the district court’s order.
       AFFIRMED.